   Case 2:14-cv-00601-MHT-JTA Document 3066 Filed 11/23/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
      Plaintiffs,                   )
                                    )      CIVIL ACTION NO.
      v.                            )        2:14cv601-MHT
                                    )
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
      Defendants.                   )

                                 ORDER

    The court previously appointed Karen Rea to fill the

position of nurse on the external monitoring team.                       See

Order (doc. no. 3051) at 2.             Ms. Rea has now requested

that she be withdrawn from consideration as a member of

the team, and the parties have jointly proposed that the

court appoint Catherine Knox to fill the nurse position

instead.    Upon consideration of the parties’ joint notice

(doc. no. 3065) and after reviewing Ms. Knox’s resume

(doc. no. 3065-1), it is ORDERED that:
   Case 2:14-cv-00601-MHT-JTA Document 3066 Filed 11/23/20 Page 2 of 2




       (1) Karen Rea is withdrawn from her appointment to

the nurse position on the external monitoring team.

       (2) The position of nurse on the external monitoring

team    shall    be     filled     by       Catherine     Knox,   pending

negotiation      of   her   fees       and     expenses.        The    court

understands      that    the     defendants’       agreement      to    this

appointment is subject to footnote 2 in the parties’

joint notice (doc. no. 3065).

       (3) The   court’s       prior       appointments    of   the    other

members of the external monitoring team remain in place:

Dr. Jackie Feldman in the role of psychiatrist; Dr.

Elizabeth Falcon in the role of psychologist; and Rick

Raemisch in the role of correctional administrator.

       DONE, this the 23rd day of November, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                       2
